ACCEPTED
                                                                            03-14-00148-CV
                                                                                    5647136
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                       6/11/2015 5:00:01 PM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                          NO. 03-14-00148-CV

                                                         FILED IN
                                                  3rd COURT OF APPEALS
                 IN THE THIRD COURT OF     APPEALS AUSTIN, TEXAS
                          AUSTIN, TEXAS           6/11/2015 5:00:01 PM
                                                    JEFFREY D. KYLE
                                                          Clerk


                      MEHMET TURAN ERKAN,
                                                             Appellant,

                                   v.

                       HABIBE NALAN ERKAN,
                                                              Appellee.



             MOTION TO WITHDRAW AS CO-COUNSEL


      Matthew Kolodoski, attorney for MEHMET TURAN ERKAN, asks the
Court’s permission to withdraw as co-counsel in this appeal.

                          A. INTRODUCTION
  1. Appellant is MERMET TURAN ERKAN; appellee is HABIBE NALAN
 ERKAN.

   2. Jennifer L. Mathis is presently lead counsel for MERMET TURAN
 ERKAN in this appeal. Matthew Kolodoski is presently co-counsel for
 MERMET TURAN ERKAN. Jennifer L. Mathis is not withdrawing as counsel
 in this case.

   3. MERMET TURAN ERKAN has agreed to this motion.




MOTION TO WITHDRAW AS CO-COUNSEL                                PAGE 1
                      B. ARGUMENT & AUTHORITIES
   4. The Court may permit an attorney to withdraw as counsel on appeal. Tex.
 R. App. P. 6.5.

   5. Matthew Kolodoski has accepted a position working at the U.S. District
 Court for the Northern District of Texas and is not permitted to represent clients
 during his employment at his new job. Jennifer L. Mathis is staying on this case
 as lead counsel for MERMET TURAN ERKAN.

   6. There are no current deadlines or settings in this case.

  7. Matthew Kolodoski sent a copy of this motion to MERMET TURAN
 ERKAN. Tex. R. App. P. 6.5(a)(3), (b).

   8. Matthew Kolodoski informed MERMET TURAN ERKAN of his right to
 object to this motion. Tex. R. App. P. 6.5(a)(4). MERMET TURAN ERKAN
 has agreed to this motion.

   9. Jennifer L. Mathis will still continue to represent MERMET TURAN
 ERKAN on appeal and all correspondence should continue to be sent to her as
 lead attorney for MERMET TURAN ERKAN.

                                   C. PRAYER
   10. For these reasons, Matthew Kolodoski asks the Court to grant this motion
 and permit him to withdraw as co-counsel in this appeal.
                                      Respectfully submitted,


                                      /s/ Matthew Kolodoski
                                      Texas Bar Number No. 24081963
                                      matthew@hqattorneys.com
                                      MACKOY HERNANDEZ QUALLS
                                        BROWN & ZAHN, LLP
                                      6017 W. Main Street, Second Floor
                                      Frisco, Texas 75034
                                      Telephone: (214) 387-9056
                                      Facsimile: (214) 387-4910



MOTION TO WITHDRAW AS CO-COUNSEL                                              PAGE 2
                     CERTIFICATE OF CONFERENCE

       The undersigned certifies that he tried contacting Habibe Nalan Erkan, who
is representing herself pro se on appeal, regarding this motion multiple times on
June 11, 2015. However, the telephone number that the undersigned counsel has
for Ms. Erkan states that the “mailbox is full,” so the undersigned is unable to
leave a telephone message. Moreover, the undersigned further states that he has no
email address for Ms. Erkan.

                                     /s/ Matthew Kolodoski




                         CERTIFICATE OF SERVICE
       The undersigned hereby certifies that, pursuant to the Texas Rules of
 Appellate Procedure, a true and correct copy of the above and foregoing
 instrument was mailed to Appellee on June 11, 2015, at the following address:
       Habibe Nalan Erkan
       8804 Tallwood Drive
       Austin, Texas 78759
                                     /s/ Matthew Kolodoski




MOTION TO WITHDRAW AS CO-COUNSEL                                           PAGE 3